Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the Supreme Court of California granted limited to questions 1 and 2 presented by the petition for the writ which read as follows:
“1. Was the defendant denied due process of law by the refusal of the investigation officers to allow him to consult with an attorney upon demand being made to do so while he was in custody?
“2. Was the defendant denied due process of law by the admission into evidence of a confession which was taken from him while in custody and after he had been in such custody for fourteen hours and had not been allowed to consult with his attorney?”